DAVIDSON, Commissioner.
To the charge of theft from the person, appellant waived trial by jury, pleaded guilty, and was assessed a penalty of 'two years in the penitentiary by the court.
The statutory requisites of waiver of jury trial and plea of guilty were complied with. Art. 10a, Vernon’s Ann.C.C.P.
By motion for new trial, appellant sought to show that he was overreached in entering his plea of guilty and waiving trial by jury. The trial court heard evidence relative to such allegation, and overruled the motion.
The facts so adduced are before us in a statement of facts upon motion for new trial.
It would serve no useful purpose to here state those facts. It is sufficient ti> say that the trial court’s action was warranted.
The judgment of the trial court is affirmed. '
Opinion approved by the Court,